Title: From George Washington to Board of War, 7 September 1781
From: Washington, George
To: Board of War


                  
                     Gentlemen
                     Head of Elk 7th Septemr 1781
                  
                  Agreable to my Promise to you in Phila I have consulted Doct. Craig on the Subject of the Hospital Appointments—Inclosed is the Answer I have received—which I do myself the honor to transmit to you—And am Gentlemen Your most Obet Servt
                  
                     G.W.
                  
               